Title: From George Washington to Brigadier General James Mitchell Varnum, 6 March 1777
From: Washington, George
To: Varnum, James Mitchell



Sir,
Head quarters. Morris Town 6. March 1777.

The necessity I am under for Troops obliges me to desire You to call upon the several Continental Colonels in your State in the most peremptory manner to make Returns of the Men they have inlisted, and to march all those that have had the Small pox immediately to join the Army here. If any of their Companies are not complete, proper Officers must be left behind to make up the deficiency, and bring the Recruits after them.
I know the Inconveniences that must attend the marching Regiments by parts, and wished most heartily not to have encountered them; But they must all submit to the necessity of the Measure—’Tis not possible that We shall be permitted to remain long in our present situation. The Enemy must move soon, and We must prepare to dispute every Inch of Ground they may attempt to march over. I must insist therefore, that every possible Exertion be instantly made to comply with this Order, and expect to see some of the Continental Troops here in a very short time—Nevertheless I would not have a Check put to Innoculation; let that be carried on with all imaginable Activity, and the Troops, as soon as they pass thro’ it, sent on. I am Yr most Obedient Servant

Go: Washington

